 1                                                                           Honorable Mary Jo Heston
                                                                                            Chapter 7
 2
                                                                                    Location: Tacoma
 3
                               UNITED STATES BANKRUPTCY COURT
 4                             WESTERN DISTRICT OF WASHINGTON
 5
      In re                                             No. 19-41238
 6
      DIANE ERDMANN,                                    EX PARTE APPLICATION FOR
 7
                                                        EMPLOYMENT OF COUNSEL FOR
 8                                   Debtor.            TRUSTEE

 9
              COMES NOW Kathryn A. Ellis, the duly appointed Chapter 7 Trustee for the above-
10
11   captioned bankruptcy estate (“Trustee”), and for her Ex Parte Application for Appointment of

12   Counsel for Trustee, states as follows:

13            1.    The Trustee believes that her interests and the estate’s interests can best be
14
     represented by retaining legal counsel. Specifically, legal counsel will be of assistance regarding
15
     the investigation and litigation of avoidance claims and the debtor’s interest in assets held by
16
     Mark Calvert, Trustee of the bankruptcy estate of Northwest Territorial Mint LLC (Bk. No. 16-
17
18   11767). Given the fact that there are no funds in the estate currently to pay counsel, outside

19   counsel does not appear feasible. Further, given my knowledge of the essential facts in this case,
20   it would appear economical.
21
              2.    The Trustee wishes to retain herself as counsel in this proceeding, at the regular
22
     hourly rate of $425.00 per hour. No retainer has been promised or provided.
23
              3.    Based upon of the Declaration of Disinterest submitted herewith, the Trustee is
24
25   aware of no connections between herself and the debtor, creditors, any party in interest, their

26   respective attorneys and accountants, the United States Trustee, or any person employed in the
27
                                                                               KATHRYN A. ELLIS PLLC
28                                                                                     5506 6th Ave S
                                                                                          Suite 207
     EX PARTE APPLICATION FOR                                                        Seattle, WA 98108
     APPOINTMENT OF COUNSEL FOR TRUSTEE - 1                                           (206) 682-5002


Case 19-41238-MJH        Doc 69     Filed 07/17/19      Ent. 07/17/19 10:07:28       Pg. 1 of 2
 1   office of the United States Trustee other than as set forth above.
 2
                WHEREFORE, the Trustee requests that the Court enter an ex parte order authorizing
 3
     Kathryn A. Ellis to represent the Trustee and her interests in any and all legal matters that may
 4
     arise during the administration of this case.
 5
 6              No notice to creditors of this application is necessary pursuant to 11 U.S.C. § 102 (1) and

 7   FRBP 2002.

 8              WHEREFORE, the Trustee prays for an order accordingly.
 9
                DATED this 16th day of July, 2019.
10
11                                                                       /s/ Kathryn A. Ellis
                                                                         Kathryn A. Ellis, Trustee
12
13              The undersigned declares under the penalty of perjury that he provided the Office of the
                United States Trustee with a copy of this Application, Declaration of Disinterest and
14              proposed order pursuant to LBR 2014-1 (b) and has received authorization from the
                Office of the United States Trustee to file the same.
15
                DATED this 17th day of July, 2019 at Seattle, Washington.
16
17
                                                                         /s/ Christopher Williams
18                                                                       Christopher Williams
                                                                         Assistant to Kathryn A. Ellis
19   C:\Shared\OneDrive - Kathryn A Ellis\Shared\341\2019\072919\Erdmann\ellis_app.wpd


20
21
22
23
24
25
26
27
                                                                                                     KATHRYN A. ELLIS PLLC
28                                                                                                          5506 6th Ave S
                                                                                                               Suite 207
     EX PARTE APPLICATION FOR                                                                             Seattle, WA 98108
     APPOINTMENT OF COUNSEL FOR TRUSTEE - 2                                                                (206) 682-5002


Case 19-41238-MJH                  Doc 69          Filed 07/17/19               Ent. 07/17/19 10:07:28   Pg. 2 of 2
